Citation Nr: 0711809	
Decision Date: 04/23/07    Archive Date: 05/01/07

DOCKET NO.  04-31 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to an effective date earlier than April 9, 
2003, for the award of service connection for left ear 
hearing loss.

3.  Entitlement to an effective date earlier than July 27, 
2004, for the award of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel

INTRODUCTION

The veteran served on active duty from September 1968 to 
August 1972.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a January 2004 rating decision in which the RO denied 
service connection for bilateral hearing loss. In April 2004, 
the veteran filed a notice of disagreement (NOD) in regards 
to the denial of service connection for bilateral hearing 
loss.  The RO issued a statement of the case (SOC) in July 
2004.  The veteran filed a substantive appeal (via a VA Form 
9, Appeal to Board of Veterans' Appeals) in August 2004.

In a September 2004 rating decision, the RO granted service 
connection for left ear hearing loss and assigned a 
noncompensable rating for that disability, effective April 9, 
2003 as well as granted service connection and assigned an 
initial 10 percent rating for tinnitus, effective July 27, 
2004.  The RO also issued a supplemental SOC (SSOC) in 
September 2004 that continued the denial of service 
connection for right ear hearing loss.

In December 2004, the veteran filed a NOD with each effective 
date assigned for the award of service connection for left 
ear hearing loss and for tinnitus.  The RO issued a SOC on 
the matter of an earlier effective date for the award of 
service connection for tinnitus in October 2005, and issued a 
SOC for the matter of an earlier effective date for the award 
of service connection for left ear hearing loss in November 
2005.  Later in November 2005, the veteran filed a separate 
substantive appeals for each effective date claim (via VA 
Form 9, Appeal to Board of Veterans' Appeals) each in 
November 2005.




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  Competent and persuasive evidence establishes that the 
veteran does not have right ear hearing loss to an extent 
recognized as a disability for VA purposes.

3.  In September 2004, the RO granted service connection for 
left ear hearing loss, effective April 9, 2003, the date of 
receipt of the veteran's claim. 

4.  There is no allegation or evidence of any communication 
filed with the RO prior to April 9, 2003 that can reasonably 
be construed as a formal or informal claim for service 
connection for left ear hearing loss.

5.  In September 2004, the RO granted service connection for 
tinnitus, effective
July 27, 2004, the date entitlement to that benefit arose.  

6.  There is no evidence upon which to predicate a grant of 
service connection for tinnitus prior to July 27, 2004.


CONCLUSIONS OF LAW

1.  The criteria for service connection for right ear hearing 
loss are not met.  38 C.F.R. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 
(2006).

2.  The claim for an effective date earlier than April 9, 
2003, for the award of service connection for left ear 
hearing loss is without legal merit.  38 U.S.C.A. § 5110 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.400 (2006).

3.  The claim for an effective date earlier than July 27, 
2004, for the award of service connection for tinnitus is 
without legal merit.  38 U.S.C.A. § 5110 (West 2002 & Supp. 
2006); 38 C.F.R. §  3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Notice requirements under the VCAA essentially require VA to 
notify the veteran of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 
183 (2002)(addressing the duties imposed by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received,  
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

Initially, as regards the claims for earlier effective dates, 
the Board notes that the  RO notified the veteran and his 
representative of the reasons for the denial of each claim, 
and has afforded them a number of opportunities to present 
argument and evidence in support of the claims.  Further, the 
RO has obtained all potentially relevant records, to include 
private treatment records, and there is no indication that 
there is any evidence outstanding that bears on either of 
these claims.  The Board finds that these actions are 
sufficient to satisfy any duties to notify and assist owed 
the veteran on these with regard to the claims for earlier 
effective dates for the award of service connection for left 
ear hearing loss and for tinnitus.  As explained below, the 
claim lacks legal merit; hence, the duties to notify and 
assist required by the VCAA are not applicable these claims.  
See Mason v. Principi, 16 Vet.  App. 129, 132 (2002).

As regards the claim for service connection for right ear 
hearing loss, the Board points out that, via July 2003 and 
September 2003 pre-rating letters, the RO provided notice to 
the veteran and his representative regarding what information 
and evidence was needed to substantiate his service 
connection claim, as well as what information and evidence 
must be submitted by the veteran, and what information and 
evidence would be obtained by VA.  After each notice, the 
veteran was afforded opportunity to respond.  As each notice 
was furnished to the veteran provided before the April 2004 
rating decision on appeal, clearly, the VCAA's timing of the 
notice requirement has been met.

The Board notes that the veteran has not explicitly been 
advised to provide any evidence in his possession that 
pertains to his claim for service connection.  However, the 
claims file reflects that the veteran has submitted and/or 
identified evidence in support of the claim for service 
connection.  Given that fact, as well as the RO's 
instructions to provide any evidence or records that were 
helpful to his claim, the Board finds that the veteran has, 
effectively, been put on notice to furnish evidence in his 
possession that pertains to the claim.

Further, while the RO has not notified the veteran of 
information pertaining to the assignment of disability 
ratings or effective dates, as required under 
Dingess/Hartman, on these facts, such omission is harmless.  
See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  Because the Board's decision 
herein denies the claim for service connection, no disability 
rating or effective date is being, or is to be, assigned.  
Accordingly, there can be no prejudice to the veteran under 
the requirements of Dingess/Hartman.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the claim for service connection on appeal, to 
include the veteran's service medical records and post-
service private medical records.  In July 2004, the RO 
arranged for the veteran to undergo VA audiological 
evaluation, with appropriate testing (the report of which is 
of record).  While the veteran has requested further testing, 
as explained below, there is sufficient competent evidence of 
record to decide the claim for service connection on appeal. 

In summary, in connection with the RO's consideration of the 
claim for service connection, the duties imposed by the VCAA 
have been considered and satisfied.  Through various notices 
of the RO, the veteran and his representative have been 
notified and made aware of the evidence needed to 
substantiate this claim, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  There is 
no additional notice that should be provided, nor is there 
any indication that there is additional existing evidence to 
obtain or development required to create any additional 
evidence to be considered in connection with the claim.  
Consequently, any error in the sequence of events or content 
of the notice is not shown to prejudice the veteran or to 
have any effect on the appeal.  Any such error is deemed 
harmless and does not preclude appellate consideration of 
this matter, at this juncture.  See Mayfield, 20 Vet. App. at 
543.  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

II. Service Connection 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  A grant of service 
connection requires findings as to the existence of a current 
disability and a connection between the veteran's service and 
the disability.  See Watson v. Brown, 4 Vet. App. 309 (1993).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000 and 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC test are less than 94 percent.  38 C.F.R. § 3.385 (2006).

Considering the pertinent evidence of record in light above-
noted legal authority, the Board finds that the criteria for 
service connection for right ear hearing loss simply are not 
met.

Audiological evaluation conducted in connection with the 
veteran's service separation examination in July 1972 
revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
15
20


The aforementioned findings are within normal range.  See, 
e.g., Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (the 
threshold for normal hearing is from 0 to 20 decibels).  
Further, the service medical records do not otherwise reflect 
any complaints, findings, or a diagnosis of any right ear 
hearing loss.  

The Board notes, however, that the absence of in-service 
evidence of hearing loss is not fatal to a claim for service 
connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Evidence of a current hearing loss disability (i.e., 
one meeting the requirements of section 3.385, as noted 
above) and a medically sound basis for attributing such 
disability to service may serve as a basis for a grant of 
service connection for hearing loss.  See Hensley, 5 Vet. 
App. 155, 159 (1993).  In this case, however, competent, 
probative evidence simply does not establish that the veteran 
has current right ear hearing loss to an extent recognized as 
a disability for VA purposes.

In a May 2000 statement, a private physician indicated that 
the veteran endorsed a long history of noise exposure related 
to his military service.  He further noted that audiometric 
testing revealed a bilateral symmetrical high frequency 
sensorineural hearing loss with good speech discrimination 
scores bilaterally.  The physician opined that the veteran 
has a bilateral high frequency sensorineural hearing loss 
consistent with noise exposure related to his military 
service.

In a March 2003 statement, the same private physician 
indicated that the veteran has nerve hearing loss and a 
history of noise exposure during military service.  A March 
2003 record reflects audiogram results of bilateral sloping 
sensorineural hearing loss with good speech discrimination on 
the right.  The physician noted that the current audiogram 
results reflect only mild progression in the high frequencies 
in comparison to the May 2000 audiogram.

In an August 2004 statement, the veteran's private physician 
again opined that his hearing loss is consistent with 
previous noise exposure related to military service.


The aforementioned records clearly document diagnoses of 
hearing loss, and include opinions as to the relationship 
between such hearing loss and service (opinions which 
supported the grant of service connection for left ear 
hearing loss).  However, none of these records report the 
actual testing results needed to ascertain whether the 
veteran, in fact, meets the requirements of 38 C.F.R. § 3.385 
to establish hearing loss disability in the right ear.  

The Board notes that the claims file does include audiology 
evaluation reports dated in May 2000 and March 2003 that each 
reflect audiometric findings; however, these findings are 
reported in graphic instead of numeric form.  The right ear 
speech discrimination score was listed as 96 percent in the 
May 2000 report and as 100 percent in the March 2003 report.  
The Board is precluded from applying these graphic results to 
the criteria of 38 C.F.R. § 3.385 to determine whether the 
veteran has right ear hearing loss disability.  See Kelly v. 
Brown, 7 Vet. App. 471 (1995) (holding that neither the Board 
nor the RO may not interpret graphical representations of 
audiometric data).  Further, as explained below, the Board 
also cannot accept the veteran's own apparent interpretations 
of the data provided in these reports.  See February 2004 
letter to private physician, received in April 2004.

In this case, the only competent evidence that provides the 
numerical findings needed to apply section 3.385 to the right 
ear is the report of the July 2004 authorized VA audiological 
evaluation (by contractor QTC Medical Services).  That report 
reflects that, for the right ear, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
20
35
35


The audiologist further noted that speech audiometry revealed 
speech recognition ability of 100 percent in the right ear.  
Clearly, these results do not establish current right ear 
hearing loss disability as defined by 38 C.F.R. § 3.385, and 
neither the veteran nor his representative has presented 
competent, probative evidence with numerical audiometric 
testing results that meet the requirements of that regulation 
for the right ear.  

The Board points out that, without the appropriate training 
and expertise, the veteran is not competent to provide an 
opinion on a medical matter-here, the question of current 
disability.  See, e.g.,  Bostain v. West , 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Hence, his lay 
assertions in this regard-to include his interpretation of 
audiometric testing results-have no probative value.  
Moreover, without the necessary testing results, no medical 
assessment as to the extent of right ear hearing loss 
constitutes persuasive evidence to support the claim.  

Thus, the July 2004 testing results are dispositive of the 
matter of service connection for right ear hearing loss.  
While the veteran has requested speech discrimination testing 
by a woman, the July 2004 report includes sufficient findings 
to evaluate this claim, to include the results of both pure 
tone threshold and speech discrimination audiometry.  
Further, there is nothing to support that the requested 
testing would culminate in any different speech 
discrimination score, or in any way controvert the pure tone 
thresholds revealed on July 2004 audiometric testing.  

As indicated above, Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1110.  Accordingly, where, as here, the 
competent, probative evidence establishes that the veteran 
does not have the extent of hearing loss needed to constitute 
a disability under section 3.385, the current disability for 
which service connection is sought is not established, and 
thus, there can be no valid claim for service connection.  
See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  In this case, the 
claim for service connection for right ear hearing loss must 
be denied because the first essential criterion for a grant 
of service connection-evidence of current disability-has 
not been met.

As a final point, the Board emphasizes that it is cognizant 
of the nature of the veteran's service and his assertions as 
to in-service noise exposure; the several nexus opinions of 
record (to include the July 2004 audiologist's statement that 
it is more likely than not, or at least a 50 percent 
probability, that the veteran's current hearing loss was 
caused by his military service); and the grant of service 
connection for left ear hearing loss during the pendency of 
this appeal.  In the event that the veteran's right ear 
hearing loss worsens in the future, the record may present a 
basis for a grant of service connection for that ear, as 
well.  At present, however, the competent, probative evidence 
(the July 2004 testing results) establishes that there is no 
current right ear hearing loss disability upon which to 
predicate a grant of service connection.

In arriving at the decision to deny the claim, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the competent 
evidence weighs against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

III.  Earlier Effective Date Claims

Under the applicable criteria, the effective date for a grant 
of service connection is the date of receipt of the claim or 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.  If a claim is received within 
one year after separation from service, the effective date 
for the grant of service connection is the day following 
separation from service; otherwise, it is the date of receipt 
of the claim or the date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(b)(2).

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.151(a).  Any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by VA, from a claimant, his duly 
authorized representative, or a person acting as next friend 
who is not sui juris may be considered an informal claim.  
Such informal claim must identify the benefit sought.  

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution. If received within one year from the 
date it was sent to the claimant, it will be considered as 
filed as of the date of receipt of the informal claim.  38 
C.F.R. § 3.155(a).

A.  Left Ear Hearing Loss

The veteran seeks an award of service connection for left ear 
hearing loss prior to April 9, 2003, the effective date 
assigned by the RO based on the date of receipt of the claim 
for that benefit.  However, the Board finds no legal basis 
for the assignment of an effective date for this award prior 
to that date.

The basic facts of this case are not in dispute.  In a 
statement received on April 9, 2003, the veteran applied for 
service connection for bilateral hearing loss.  In a 
September 2004 rating decision, the RO granted service 
connection for left ear hearing loss, effective April 9, 2003 
(the date of the claim).  The RO's decision was made after a 
July 2004 VA examination revealed left ear hearing loss which 
meets VA requirements of 38 C.F.R. § 3.385.  The veteran 
contends that he is entitled to an effective date back to 
separation from service in August 1972.

In this case, the record shows that the first claim for 
service connection for hearing loss was the one date-stamped 
as received at the RO on April 9, 2003.  Moreover, the 
veteran does not assert, and the claims file does not 
reflect, that any communication filed prior to that date that 
can be construed as a formal or informal claim for this 
specific benefit.  

Accordingly, on these facts, April 9, 2003 (the date of 
receipt of the veteran's claim) is the earliest possible 
effective date for the award of service connection for left 
ear hearing loss.  See 38 U.S.C.A. § 5110(b)(1); 38 C.F.R. 
§ 3.400(b)(2).  The pertinent legal authority governing 
effective dates is clear and specific, and the Board is bound 
by such authority.  As there is no legal basis for assignment 
of any earlier effective date, the Board finds that the claim 
for an earlier effective date for the award of service 
connection for left ear hearing loss must be denied.  Where, 
as here, the law, and not the evidence, is dispositive, the 
appeal must be terminated or denied as without legal merit.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

B.  Tinnitus

The veteran also seeks an award of service connection for 
tinnitus prior to July 27, 2004, the effective date assigned 
by the RO based on the date entitlement arose for that 
benefit.  However, the Board finds no legal basis for the 
assignment of an effective date for this award prior to that 
date.

The basic facts of this case are not in dispute.  Evidence of 
record does not show that the veteran applied for service 
connection for tinnitus.  However, in a July 2004 VA 
audiology examination report (by contractor QTC Medical 
Services), the examiner indicates that the veteran's 
complaints of constant bilateral tinnitus were consistent 
with hearing loss associated with in-service noise exposure.  
In a September 2004 rating decision, the RO granted the claim 
for service connection for tinnitus and assigned a 10 percent 
rating, effective July 27, 2004 (the date of the VA 
examination report that diagnosed the condition).  The RO 
granted service connection for tinnitus after the July 2004 
VA examination showed complaints of that condition that the 
examiner opined were associated with in-service noise 
exposure.  However, the veteran contends that he is entitled 
to an effective date back to separation from service in 
August 1972.

In this case, the record shows that the first evidence that 
revealed the veteran's complaints of tinnitus related to in-
service noise exposure is the VA examination report dated on 
July 27, 2004.  Competent medical evidence as well as 
statements from the veteran dated before July 27, 2004 do not 
show any subjective complaints or noted findings of tinnitus.  
In fact, in May 2000 and March 2003 private physician 
statements, it was specifically noted that the veteran denied 
any history or symptoms of tinnitus.  Moreover, the veteran 
does not assert, and the claims file does not reflect, that 
any communication filed prior to that date that can be 
construed as a formal or informal claim for this specific 
benefit.  

On these facts, July 27, 2004 (date entitlement arose for 
service connection for tinnitus) is the earliest possible 
effective date for the award of service connection for 
tinnitus.  See 38 U.S.C.A. § 5110(b)(1); 38 C.F.R. 
§ 3.400(b)(2).  Again, the pertinent legal authority 
governing effective dates is clear and specific, and the 
Board is bound by such authority.  As there is no legal basis 
for assignment of any earlier effective date, the Board finds 
that the claim for an earlier effective date for the award of 
service connection for tinnitus must be denied as without 
legal merit.  See Sabonis, 6 Vet. App. at 430.


ORDER

Service connection for right ear hearing loss is denied.

An effective date earlier than April 9, 2003, for the award 
of service connection for left ear hearing loss, is denied.

An effective date earlier than July 27, 2004, for the award 
of service connection for tinnitus, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


